SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

612
KA 14-01090
PRESENT: SMITH, J.P., CARNI, LINDLEY, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ANTHONY CORSARO, DEFENDANT-APPELLANT.


ANN M. NICHOLS, BUFFALO, FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (LAURA T. BITTNER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Angelo J.
Morinello, A.J.), rendered August 29, 2013. The judgment convicted
defendant, upon his plea of guilty, of attempted burglary in the
second degree and robbery in the third degree (two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously reversed on the law, the plea is vacated, and the matter
is remitted to Niagara County Court for further proceedings on the
indictment.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of, inter alia, attempted burglary in the
second degree (Penal Law §§ 110.00, 140.25 [2]). We agree with
defendant that vacatur of the plea and reversal of the judgment of
conviction are required because County Court failed to advise him, at
the time of the plea, of the period of postrelease supervision that
would be imposed at sentencing (see People v Turner, 24 NY3d 254, 259;
People v Catu, 4 NY3d 242, 245; People v Colon, 101 AD3d 1635, 1637-
1638; People v Dean, 52 AD3d 1308, 1308, lv denied 11 NY3d 736). In
light of our determination, we do not address defendant’s remaining
contentions.




Entered:    May 8, 2015                            Frances E. Cafarell
                                                   Clerk of the Court